Citation Nr: 1233046	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-34 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), with depression, anxiety attacks, nightmares, and violent outbursts.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD alone prior to January 22, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to November 1967, with service in the Republic of Vietnam from July 1965 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran filed a claim for entitlement to TDIU in January 2008.  In an August 2009 rating decision, the RO granted the Veteran's claim for TDIU based on his PTSD alone, effective from January 22, 2008.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that the Veteran has submitted evidence regarding unemployability as part of his original claim for service connection for PTSD.  Therefore, TDIU for the period prior to January 22, 2008 is part of the initial rating claim currently before the Board and must be adjudicated as such.


FINDINGS OF FACT

1.  Through the appeal, the Veteran's PTSD with depression, anxiety attacks, nightmares, and violent outbursts has not been manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

2.  For the period from August 2, 2006, to January 21, 2008, the Veteran's service-connected PTSD alone precluded him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD with depression, anxiety attacks, nightmares, and violent outbursts have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for TDIU based on PTSD alone for the period from August 2, 2006 to January 21, 2008 have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case, and indeed, the Veteran has not argued VA failed to fulfill its notice obligation. 

The record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim. The appellant was notified that his claim for service connection for PTSD was awarded with an effective date of August 2, 2006, the date his claim was received, and an initial disability rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate higher ratings in his argument included on his Substantive Appeal. 

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected. 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant psychiatric examinations.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Evaluation of PTSD

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

An appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). 

A 70 percent rating is warranted for PTSD when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

On VA examination in October 2007, the Veteran was well-groomed and neatly attired.  His appearance indicated that he had no problem maintaining basic life skills.  He was straightforward in his responses and fully oriented in all three spheres.  His speech was not tangential and he made no unusual utterances.  The Veteran displayed moderate impairment of short-term memory but his long-term memory was fully intact.  He denied the presence of both auditory and visual hallucinations.  No delusional material was elicited from the Veteran.  He denied homicidal or suicidal ideation.  The examiner noted that the Veteran displayed a severe deficit in his social functioning but did not display a deficit in his vocational functioning.  The examiner diagnosed PTSD, chronic, delayed, severe.  The GAF score was 40.

On VA examination in June 2009, the Veteran was well-groomed and neatly attired.  His appearance indicated that he had no problem maintaining basic life skills.  He was straightforward in his responses and fully oriented in all three spheres.  The Veteran spoke in a quiet voice but his rate of speech was within normal limits.  His speech was not tangential and he made no unusual utterances.  The Veteran displayed moderate impairment of short-term memory; his long-term memory was fully intact.  He denied the presence of both auditory and visual hallucinations.  No delusional material was elicited from the Veteran.  The Veteran denied homicidal ideation and stated that he would never attempt suicide because he believes it is wrong.  The examiner noted that the Veteran is irritable and prone to outbursts of anger.  The examiner noted that the Veteran displayed a severe deficit in both his social and vocational functioning.  The diagnosis was of PTSD, chronic, delayed, severe.  The GAF score was 40.

The Board observes that the evidence as a whole demonstrates that the Veteran's PTSD with depression, anxiety attacks, nightmares, and violent outbursts is no more than 70 percent disabling under the schedular criteria set forth in Diagnostic Code 9411 for the entire period on appeal.  The Board finds that the preponderance of the evidence is against a finding that his psychiatric symptomatology related to his PTSD with depression, anxiety attacks, nightmares, and violent outbursts is of a severity to produce total occupational and social impairment as required for a 100 percent rating.  The evidence does not show symptoms such as persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  The medical evidence cited above would only provide negative evidence against the claim for a rating above 70 percent for the entire appeals period.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  Although the Veteran is in receipt of a TDIU rating due to his PTSD alone, his occupational impairment is contemplated by the criteria set forth in Diagnostic Code 9411.  Moreover, there are no other indicia of an exceptional or unusual disability picture, such as marked interference with employment beyond that contemplated by the criteria set forth in Diagnostic Code 9411, or frequent periods of hospitalization.  As such, referral for extraschedular consideration is not warranted.  

The weight of the evidence demonstrates that the Veteran's PTSD with depression, anxiety attacks, nightmares, and violent outbursts is no more than 70 percent disabling under Diagnostic Code 9411 for the entire appeals period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

TDIU

As noted above, TDIU is currently in effect from January 22, 2008.  The Board must consider whether TDIU is warranted based on service connected PTSD alone prior to that date.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Service connection has been in effect for PTSD with depression, anxiety attacks, nightmares, and violent outbursts, rated 70 percent disabling since August 2, 2006.  Thus, the Veteran met the schedular requirements of 38 C.F.R. § 4.16 since that date.  However, the analysis does not end here.  The Board must, nevertheless, determine whether his service-connected PTSD rendered him unemployable prior to January 22, 2008.

The VA examiner in October 2007 noted that the Veteran joined a building maintenance union in 1974 and worked with that union for the next 30 years.  He worked mostly by himself, had no friends on the job, and mostly tried to avoid contact with others.  He had not worked since 2004.  

On the VA examination in June 2009, the same examiner noted that after the Veteran retired in 2004 he tried several jobs but quit each due to high anxiety.  The examiner concluded that the Veteran's severe deficit in social functioning, present since 2004, and his failed attempts to work since that time, were a direct result of his service-connected PTSD symptoms.

As the evidence demonstrates that the Veteran has not worked since 2004 and has been unable to secure a job since that time due to PTSD symptoms, the Board finds the evidence warrants a grant of TDIU based on PTSD alone from August 2, 2006 (the effective date of the award of entitlement to service connection, and a 70 percent rating, for PTSD).  


ORDER

An initial evaluation in excess of 70 percent for PTSD, with depression, anxiety attacks, nightmares, and violent outbursts, is denied.

Subject to the law and regulations governing payment of monetary benefits, entitlement to TDIU due to service-connected PTSD for the period from August 2, 2006 to January 21, 2008 is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


